Citation Nr: 0632174	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-01 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent for residuals of carcinoma of the larynx, status 
post-hemilaryngectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel

INTRODUCTION

The veteran had active service from April 1964 to March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The case returns to the Board 
following a remand to the RO in December 2005.  

The veteran testified before the undersigned at a Travel 
Board hearing in September 2005.  A transcript of that 
hearing has been associated with the claims file.  

The Board notes that the veteran has raised a claim for clear 
and unmistakable error (CUE) in the November 1999 rating 
decision.  The RO does not appear to have adjudicated this 
CUE claim.  Therefore, the matter is referred to the RO for 
adjudication.  

The Board also notes that there is a November 2005 letter 
from the veteran's private physician, "T.E.," M.D., 
associated with the claims folder that appears to raise the 
issue of service connection for depression, secondary to the 
veteran's service-connected disability, though this is not 
clear.  This issue is also referred to the RO for 
adjudication, if needed.  


FINDING OF FACT

The veteran's residuals of carcinoma of the larynx, status 
post-hemilaryngectomy, do not produce hoarseness with 
thickening of nodules or cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy; impairment 
of speech; or obstruction of the upper airway.  




CONCLUSION OF LAW

The criteria for an initial disability rating greater than 10 
percent for residuals of carcinoma of the larynx, status 
post-hemilaryngectomy, have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.7, 4.97, Diagnostic Codes 6516, 6518, 6519, 6520 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999); see AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original remains in controversy when less than the maximum 
available benefit is awarded).  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's residuals of carcinoma of the larynx, status 
post-hemilaryngectomy, are currently evaluated as 10 percent 
disabling under Diagnostic Code (Code) 6518, laryngectomy, 
total.  38 C.F.R. § 4.71a.  Code 6518 specifies that the 
residuals of partial laryngectomy are to be rated as 
laryngitis, Code 6516; aphonia, Code 6519; or stenosis of 
larynx, Code 6520.  Thus, the veteran's disability was 
technically evaluated as 10 percent disabling under the 
criteria for Code 6516, laryngitis.

Under Code 6516, chronic laryngitis with hoarseness, with 
thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy is rated as 
30 percent disabling.  Hoarseness, with inflammation of cords 
or mucous membrane, is rated as 10 percent disabling.  38 
C.F.R. § 4.97, Diagnostic Code 6516.  

Under Code 6519, complete organic aphonia with constant 
inability to communicate by speech is rated as 100 percent 
disabling.  Constant inability to speak above a whisper is 
rated as 60 percent disabling.  38 C.F.R. § 4.97, Diagnostic 
Code 6519.  

The Board has considered other Diagnostic Codes.  Under Code 
6520, laryngeal stenosis with FEV-1 of 56- to 70-percent 
predicted, with Flow-Volume Loop compatible with upper airway 
obstruction, is rated as 30 percent disabling.  38 C.F.R. § 
4.97, Diagnostic Code 6520.  

The Board observes that the March 2006 VA examiner found 
normal mucosa of the tongue, floor of the mouth, buccal 
mucosa, and posterior pharyngeal wall.  No masses were noted.  
True vocal cords were mobile bilaterally and the endolarynx 
was free of any tumors or masses.  There was slight 
modularity of the posterior one-third of the right vocal cord 
as well as some mild interarytenoid edema.  The examiner 
opined that the veteran was undergoing a typical voice change 
of a good result after a partial laryngectomy.  Although the 
veteran did have some intermittent voice changes, his voice 
quality was quite "good".  The examiner concluded that 
there was no laryngeal pathology in need of treatment.  The 
disability was not found to have increased in severity, 
providing highly probative evidence against this claim.  The 
post-service medical record, as a whole, fully supports the 
findings of the VA examination. 

The Board has reviewed the October 2005 statement of the 
private medical provider, however, based on the standards 
cited above, the report does not provide a basis to grant an 
increase in this claim.  A constant inability to speak above 
a whisper is not indicated in the treatment records.  
Overall, the Board must find that the medical record, 
notwithstanding the statement of the private medical 
provider, provides evidence against a finding that there is a 
constant inability to speak above a whisper.  The Board must 
find that the statement of the private medical provider is 
entitled to limited probative weight. 

While the Board has noted the veteran's statements that his 
voice "comes and goes", the Board must find that the post-
service medical record, as a whole, including the most recent 
VA examination, which the Board believes is entitled to great 
probative weight, provides evidence against this claim.  
There is no evidence of thickening or nodules of cords, 
polyps, submucous infiltration, or pre-malignant changes on 
biopsy to warrant a rating greater than 10 percent under Code 
6515; no evidence of a constant inability to speak above a 
whisper to warrant a rating greater than 10 percent under 
Code 6519; and no evidence of upper airway obstruction to 
warrant a rating greater than 10 percent under Code 6520.  

Finally, although it is possible to assign an extra-schedular 
evaluation, the Board finds no reason to refer the case to 
the Compensation and Pension Service to consider whether it 
is warranted.  An extra-schedular evaluation under 38 C.F.R.  
§ 3.321(b)(1) may be assigned when there is evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest that the veteran is not adequately compensated by the 
regular rating schedule.  See VAOPGCPREC 6-96.  In this case, 
there is no evidence of frequent hospitalization associated 
with the disability in question.  In addition, the evidence 
does not reflect any significant impact on employability.  
While some difficulties are cited by the veteran, without 
such problems the current evaluation could not be justified. 

In conclusion, the Board finds that the preponderance of the 
evidence is against an initial disability rating greater than 
10 percent for residuals of carcinoma of the larynx, status 
post-hemilaryngectomy.  38 C.F.R. § 4.3.  The appeal is 
denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letter dated January 2004, as well as 
information provided in the November 2003 statement of the 
case and June 2006 supplemental statement of the case, the RO 
advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence it was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  In addition, the November 2003 statement of the 
case and June 2006 supplemental statement of the case include 
the text of the regulation that implements the notice and 
assistance provisions from the statute.  Although the veteran 
was not informed by the RO to provide all relevant evidence 
in his possession prior to the November 1999 rating decision 
in accordance with Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Board emphasizes that the veteran has not 
made any showing or allegation of any defect in the provision 
of notice that resulted in some prejudice toward him.  
Accordingly, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board finds that any deficiency in the notice to 
the veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, by way of the January 2006 
supplemental statement of the case, the veteran was provided 
with notice of what type of information and evidence was 
needed to substantiate his claim for a compensable disability 
rating for residuals of carcinoma of the larynx, status post-
hemilaryngectomy, and the requirements for establishing an 
effective date for any award based on his claim.      

With respect to the duty to assist, the RO has obtained the 
veteran's service records as well as multiple VA 
examinations.  In addition, the veteran provided letters and 
medical records from his private physician as well as lay 
evidence in the form of personal statements and hearing 
testimony.  He has not identified or authorized the RO to 
obtain any other evidence and the Board remanded this case to 
obtain more information.  The Board finds no indication or 
allegation that additional pertinent evidence remains 
outstanding.  Therefore, the Board is satisfied that the duty 
to assist has been met.  38 U.S.C.A.  § 5103A.      




ORDER

An initial rating greater than 10 percent for residuals of 
carcinoma of the larynx, status post-hemilaryngectomy, is 
denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


